Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered July 2, 1991, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, among other things, that he was denied a fair trial when the court refused to admit a police tape recording of the drug transaction which led to his conviction. The determination of whether a tape is "sufficiently audible” is a decision within the sound discretion of the trial court, and there is no evidence in this case that the court improvidently exercised this discretion (see, People v Lubow, 29 NY2d 58).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Galloway, 54 NY2d 396; People v Martinez, 177 AD2d 600). Sullivan, J. P., Balletta, Rosenblatt and Florio, JJ., concur.